                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MONROE DODSON #439854,                             )
                                                   )
       Petitioner,                                 )   No. 3:19-cv-00890
                                                   )
v.                                                 )   JUDGE TRAUGER
                                                   )
WARDEN KEVIN GENOVESE,                             )
                                                   )
       Respondent                                  )

                                 MEMORANDUM AND ORDER

       The petitioner, Monroe Dodson, has filed a petition seeking a federal writ of habeas

corpus pursuant to 28 U.S.C. § 2254 and has paid the filing fee. The petition is before the court

for initial review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts (“Habeas Rules”). As an initial matter, the court notes that the petitioner

names the Tennessee Attorney General as a respondent to this action. As the petitioner is

incarcerated in the Turney Center Industrial Complex, Kevin Genovese, who is the Warden of

that facility, is the only proper respondent in this case. 28 U.S.C. § 2242. The Attorney General

of the State of Tennessee is, therefore, DISMISSED as a party to this action.

       Habeas Rule 4 requires that “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss the

petition and direct the clerk to notify the petitioner.” No response to a petition should be

required “when the petition is frivolous, or obviously lacking in merit, or where . . . the necessary

facts can be determined from the petition itself without need for consideration of a [response].”

Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970). Indeed, district courts have “a duty to screen

out a habeas corpus petition which should be dismissed for lack of merit on its face.” Id.
       In this case, the petition indicates that the petitioner’s claims were never raised in state

court and fails to provide dates necessary to determine whether the petition is timely. But more

importantly, the court’s examination of the petition reveals that all four of the petitioner’s claims

are legally frivolous.

                           I.      PROCEDURAL BACKGROUND

       The petition itself provides few details about the history of the petitioner’s case, but the

petitioner’s attachments and relevant Tennessee state court records establish that a Davidson

County Grand Jury indicted the petitioner in March 2009 for three counts of aggravated rape,

two counts of especially aggravated kidnapping, two counts of aggravated robbery, one count of

aggravated burglary, and one count of possession of a weapon during the commission of a

felony. (Doc. No. 1 at 24–30); Dodson v. State, No. M2014-00073-CCA-R3-PC, 2015 WL

240790 (Tenn. Crim. App. Jan. 20, 2015). The actions underlying each count were alleged to

have taken place “in Davidson County, Tennessee.” (Doc. No. 1 at 24–30.) The petitioner

originally elected to go to trial, but after a recess during the rape victim’s testimony, he agreed to

a plea deal with the State under which the state dismissed two of the three aggravated rape

charges and the petitioner pleaded guilty to the remaining charges. Dodson, 2015 WL 240790, at

*1.

       The Criminal Court for Davidson County later sentenced the petitioner to 25 years in

prison for the aggravated rape count, 23 years for each of the two especially aggravated

kidnapping counts, 10 years for each of the two aggravated robbery counts, 5 years for

aggravated burglary, and 6 years for the count of employing a firearm during commission of a

felony. Id. The court ordered the aggravated robbery sentences to be served concurrently and all

the other sentences to run consecutively, for a total effective sentence of 82 years. State v.
                                                  2
Dodson, No. M2010-01615-CCA-R3-CD, 2012 WL 12932514, at *2 (Tenn. Crim. App. July 12,

2012), perm. app. denied (Tenn. Oct. 17, 2012). The petitioner’s sentence was affirmed on

appeal, id., and the state courts denied relief on the petitioner’s post-conviction claim that his

counsel was ineffective in connection with his plea agreement. Dodson, 2015 WL 240790.

                               II.    CLAIMS AND ANALYSIS

       The petitioner now raises what he characterizes as four habeas claims, each of which

rests on a single legal theory: that only the federal government is constitutionally authorized to

prosecute felonies. Specifically, he asserts that, because of his over-arching presumption that

“all felony cases . . . can only be brought on behalf and under the name, title and authority of the

United States Government and its lawful Representatives” (Doc. No. 1 at 13), his rights have

been violated in four ways: (1) the state court had no subject matter jurisdiction over his felony

prosecution (id. at 5); (2) his indictment was invalid because it was not signed by a United States

Attorney or Assistant United States Attorney (id. at 6); (3) the criminal complaint was not filed

in an appropriate court (id. at 8); and (4) the prosecuting attorney must have been “impersonating

a Federal prosecutor.” (Id. at 10.)

       The petitioner’s premise fundamentally misapprehends the nature of the criminal justice

system in this country. “The Constitution creates a Federal Government of enumerated powers”

and a “constitutionally mandated division of authority” under which the powers of state

governments are “numerous and indefinite,” and those of the federal government are “few and

defined.” United States v. Lopez, 514 U.S. 549, 552 (1995) (quoting James Madison, The

Federalist No. 45, pp. 292–293 (C. Rossiter ed. 1961)). The Supreme Court has explained the

impact of that system on the power of governments to enact and prosecute criminal offenses:



                                                 3
       In our federal system, the National Government possesses only limited powers;
       the States and the people retain the remainder. The States have broad authority to
       enact legislation for the public good—what we have often called a “police
       power.” United States v. Lopez, 514 U.S. 549, 567 (1995). The Federal
       Government, by contrast, has no such authority and “can exercise only the powers
       granted to it,” McCulloch v. Maryland, 4 Wheat. 316, 405, 4 L.Ed. 579 (1819),
       including the power to make “all Laws which shall be necessary and proper for
       carrying into Execution” the enumerated powers, U.S. Const., Art. I, § 8, cl. 18.
       For nearly two centuries it has been “clear” that, lacking a police power,
       “Congress cannot punish felonies generally.” Cohens v. Virginia, 6 Wheat. 264,
       428, 5 L.Ed. 257 (1821). A criminal act committed wholly within a State “cannot
       be made an offence against the United States, unless it have some relation to the
       execution of a power of Congress, or to some matter within the jurisdiction of the
       United States.” United States v. Fox, 95 U.S. 670, 672 (1878).

Bond v. United States, 572 U.S. 844, 854 (2014). Accordingly, under our federal form of

government, “[t]he States possess primary authority for defining and enforcing the criminal law.”

Engle v. Isaac, 456 U.S. 107, 128 (1982). To put it most simply, “our constitutional structure

leaves local criminal activity primarily to the States.” Bond, 572 U.S. at 848.

       In keeping with its power and duty under this framework, the Tennessee legislature has

defined seven chapters of state criminal offenses, Tenn. Code Ann. §§ 39-11-101 to 39-17-1812,

and has vested original jurisdiction in the state’s circuit and criminal courts over “all criminal

matters not exclusively conferred by law on some other tribunal.” Tenn. Code Ann. § 40-1-108.

Tennessee law provides that “[a]ll criminal actions are prosecuted in the name of the state of

Tennessee against the party charged with the offense.” Tenn. Code Ann. § 40-3-104. And

specifically with regard to Davidson County, the state legislature has established criminal courts,

a district attorney general, and 30 assistant district attorney general positions for the purpose of

enforcing Tennessee’s criminal code. Tenn. Code Ann. § 16-2-506(20).

       The petitioner does not allege that he was charged with or convicted of any violation of

federal law in this case. To the contrary, the documents attached to the petition establish that his

                                                 4
counts of conviction were each alleged to be in violation of a particular provision of the

“Tennessee Code Annotated . . . against the peace and dignity of the State of Tennessee.” (Doc.

No. 1 at 24–30.) As explained above, the petitioner’s theory that the State does not have the

lawful authority to prosecute or convict him for felonies defined by state law is simply incorrect

as a matter of law and not worthy of further consideration.

                                     III.   CONCLUSION

       Title 28 U.S.C. § 2254 provides that a federal court may grant habeas relief to a state

prisoner “only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). Because it plainly appears from the face of

the petition that the petitioner is not entitled to relief under that standard, the petition is

DISMISSED.

       The court must issue or deny a certificate of appealability (“COA”) when it enters a final

order adverse to a § 2254 petitioner. Habeas Rule 11. A petitioner may not take an appeal unless

a district or circuit judge issues a COA. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A

COA may issue only if the petitioner “has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner makes a “substantial showing” when

he demonstrates that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (citations and internal quotation marks omitted). “[A] COA does not require a showing

that the appeal will succeed,” but courts should not issue a COA as a matter of course. Id. at 337.

       Reasonable jurists could not debate whether the petitioner is entitled to relief on any of

his claims. Accordingly, the court DENIES a COA. The petitioner may still seek a COA
                                                 5
directly from the Sixth Circuit Court of Appeals. Habeas Rule 11(a).

       This is the final order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

       It is so ORDERED.


                                                ALETA A. TRAUGER
                                                United States District Judge




                                               6
